Title: To James Madison from Stephen Cathalan, Jr., 5 November 1806
From: Cathalan, Stephen, Jr.
To: Madison, James



(Private)
Sir
Marseilles the 5th. November 1806.

In pursuance of your order, thro’ Mr. Julius Oliver, of the 8th: last January, which he transmitted to me from Bordeaux (where he is Still detained Since his arrival there from Philadelphia) I have the honor of remiting you here inclosed Bill of lading for the hermitiage Wines and other provisions you desired from me to procure you, which I have Shipped on the American built & Registered Schooner Three Friends of Baltimore, Capn. Edward Harvey, bound from This to Baltimore and Ready to Sail.  She is to Call at Barcelona in her way, But I hope she will meet with a Short passage.
Opportunities for the Chesapeak, are very Scarce from this port, the more So, in the Season proper to Send fresh provisions.  I have none, now, for the Wine &ca. for Senr. P. Butler, which he directed me to Send him to Philadelphia, or Newyork, only.  I have passed on your debet as Pr Invoice here inclosed F. 1232, making @ f, 5. 30/ 100, Pr $= $232.46, for which I take the Liberty of valuing on you this Day in my 1st. 2d. & 3d. Bills of Exchange unto my own order, payable at thirty days Sight, which I Beg you to honor.
Mr. Jourdan of Tain has Thought proper in order the Chests of Hermitage Wine Should be all of 50 Bottles, to put in the one No. 331, 25 bottles white Hermitage wine, Cotillon, Sealed with yellow wax 1802....@ f. 3.. p Blle, Whereof he assures me you will be Satisfy’d.  I Have the Honor to be always at your Commands and with Respect Sir, Your most obedt. & devoted Servant

Stephen Cathalan Junr.

